Exhibit 10.56

MOMENTA PHARMACEUTICALS, INC.

Restricted Stock Agreement
Granted Under 2004 Stock Incentive Plan, as amended

AGREEMENT made on December 15, 2006 between Momenta Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and John E. Bishop (the “Participant”).

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:


1.             ISSUANCE OF SHARES.

The Company hereby issues to the Participant, subject to the terms and
conditions set forth in this Agreement and in the Company’s 2004 Stock Incentive
Plan, as amended (the “Plan”), 15,000 shares (the “Shares”) of common stock,
$0.0001 par value per share, of the Company (“Common Stock”). The Shares will be
held in book entry by the Company’s transfer agent in the name of the
Participant for that number of Shares issued to the Participant. The Participant
agrees that the Shares shall be subject to the forfeiture provisions set forth
in Section 2 of this Agreement and the restrictions on transfer set forth in
Section 3 of this Agreement.


2.             VESTING.


2.1           UNLESS OTHERWISE PROVIDED IN THIS AGREEMENT OR THE PLAN, IN THE
EVENT THAT THE PARTICIPANT CEASES TO BE EMPLOYED BY THE COMPANY ON OR BEFORE
DECEMBER 14, 2010, FOR ANY REASON OR NO REASON, WITH OR WITHOUT CAUSE, ALL OF
THE UNVESTED SHARES (AS DEFINED BELOW) WILL BE IMMEDIATELY AND AUTOMATICALLY
FORFEITED AND RETURNED TO THE COMPANY FOR NO CONSIDERATION EFFECTIVE AS OF THE
DATE OF TERMINATION OF EMPLOYMENT. THE PARTICIPANT WILL HAVE NO FURTHER RIGHTS
WITH RESPECT TO ANY SHARES THAT ARE SO FORFEITED. “UNVESTED SHARES” MEANS THE
TOTAL NUMBER OF SHARES MULTIPLIED BY THE APPLICABLE PERCENTAGE. THE “APPLICABLE
PERCENTAGE” SHALL BE (I) 100% DURING THE 12-MONTH PERIOD ENDING ON DECEMBER 15,
2007, (II) 75% LESS 6.25% FOR EACH THREE-MONTH PERIOD FROM AND AFTER DECEMBER
15, 2007, AND (III) ZERO ON OR AFTER DECEMBER 15, 2010.


2.2           FOR PURPOSES OF THIS AGREEMENT, EMPLOYMENT WITH THE COMPANY SHALL
INCLUDE EMPLOYMENT WITH A PARENT OR SUBSIDIARY OF THE COMPANY, OR ANY SUCCESSOR
TO THE COMPANY.


3.             RESTRICTIONS ON TRANSFER.


3.1           THE PARTICIPANT SHALL NOT SELL, ASSIGN, TRANSFER, PLEDGE,
HYPOTHECATE OR OTHERWISE DISPOSE OF, BY OPERATION OF LAW OR OTHERWISE
(COLLECTIVELY “TRANSFER”) ANY SHARES, OR ANY INTEREST THEREIN, UNTIL SUCH SHARES
HAVE VESTED, EXCEPT THAT THE PARTICIPANT MAY TRANSFER SUCH SHARES (I) TO OR FOR
THE BENEFIT OF ANY SPOUSE, CHILDREN, PARENTS, UNCLES, AUNTS, SIBLINGS,
GRANDCHILDREN AND ANY OTHER RELATIVES APPROVED BY THE BOARD OF DIRECTORS
(COLLECTIVELY, “APPROVED RELATIVES”) OR TO A TRUST ESTABLISHED SOLELY FOR THE
BENEFIT OF THE PARTICIPANT AND/OR APPROVED RELATIVES, PROVIDED THAT SUCH SHARES
SHALL REMAIN SUBJECT TO THIS AGREEMENT (INCLUDING WITHOUT LIMITATION THE
RESTRICTIONS ON TRANSFER SET FORTH IN THIS SECTION 3 AND THE FORFEITURE
PROVISIONS CONTAINED IN SECTION 2) AND SUCH PERMITTED TRANSFEREE SHALL, AS A
CONDITION TO SUCH TRANSFER, DELIVER TO THE COMPANY A WRITTEN INSTRUMENT
CONFIRMING THAT SUCH TRANSFEREE SHALL BE BOUND BY ALL OF THE TERMS AND
CONDITIONS OF THIS AGREEMENT OR (II) AS PART OF THE SALE OF ALL OR SUBSTANTIALLY
ALL OF THE SHARES OF CAPITAL STOCK OF THE COMPANY (INCLUDING PURSUANT TO A
MERGER OR CONSOLIDATION), PROVIDED THAT, IN ACCORDANCE WITH THE PLAN AND EXCEPT
AS OTHERWISE PROVIDED HEREIN, THE SECURITIES OR OTHER PROPERTY RECEIVED BY THE
PARTICIPANT IN CONNECTION WITH SUCH TRANSACTION SHALL REMAIN SUBJECT TO THIS
AGREEMENT.


3.2           THE COMPANY SHALL NOT BE REQUIRED (I) TO TRANSFER ON ITS BOOKS ANY
OF THE SHARES WHICH HAVE BEEN TRANSFERRED IN VIOLATION OF ANY OF THE PROVISIONS
SET FORTH IN THIS AGREEMENT OR (II) TO TREAT AS OWNER OF SUCH SHARES OR TO PAY
DIVIDENDS TO ANY TRANSFEREE TO WHOM SUCH SHARES HAVE BEEN TRANSFERRED IN
VIOLATION OF ANY OF THE PROVISIONS OF THIS AGREEMENT.


4.             RESTRICTIVE LEGENDS.

All Shares subject to this Agreement subject to the following restriction, in
addition to any other legends that may be required under federal or state
securities laws:


--------------------------------------------------------------------------------


 

“The shares of stock represented by this certificate are subject to forfeiture
provisions and restrictions on transfer set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
his predecessor in interest), and such Agreement is available for inspection
without charge at the office of the Secretary of the corporation.”


5.             PROVISIONS OF THE PLAN.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement. Capitalized terms used, but
not otherwise defined, herein shall have the meaning given to them in the Plan.


6.             WITHHOLDING TAXES; SECTION 83(B) ELECTION.


6.1           THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE COMPANY HAS THE
RIGHT TO DEDUCT FROM PAYMENTS OF ANY KIND OTHERWISE DUE TO THE PARTICIPANT ANY
FEDERAL, STATE, LOCAL OR OTHER TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD
WITH RESPECT TO THE ISSUANCE OF THE SHARES TO THE PARTICIPANT OR THE LAPSE OF
THE FORFEITURE PROVISIONS. FOR SO LONG AS THE COMMON STOCK IS REGISTERED UNDER
THE EXCHANGE ACT, THE PARTICIPANT MAY SATISFY SUCH TAX OBLIGATIONS IN WHOLE OR
IN PART BY DELIVERY OF SHARES OF COMMON STOCK, INCLUDING SHARES RETAINED FROM
THIS AWARD, VALUED AT THEIR FAIR MARKET VALUE; PROVIDED, HOWEVER, THAT (I) THE
TOTAL TAX WITHHOLDING WHERE STOCK IS BEING USED TO SATISFY SUCH TAX OBLIGATIONS
CANNOT EXCEED THE COMPANY’S MINIMUM STATUTORY WITHHOLDING OBLIGATIONS (BASED ON
MINIMUM STATUTORY WITHHOLDING RATES FOR FEDERAL AND STATE TAX PURPOSES,
INCLUDING PAYROLL TAXES, THAT ARE APPLICABLE TO SUCH SUPPLEMENTAL TAXABLE
INCOME) AND (II) SATISFACTION OF SUCH TAX OBLIGATIONS THROUGH SHARES OF THE
COMPANY’S COMMON STOCK, INCLUDING SHARES RETAINED FROM THIS AWARD, MAY ONLY BE
AUTHORIZED BY THE COMPANY’S COMPENSATION COMMITTEE IN ITS SOLE DISCRETION AT ANY
TIME PRIOR TO THE OCCURRENCE OF A VESTING DATE (WHEREBY SUCH COMMITTEE MAY ADOPT
A RESOLUTION PERMITTING THE PARTICIPANT TO SATISFY HIS TAX WITHHOLDING
OBLIGATION THROUGH THE SURRENDER OF SHARES OF THE COMPANY’S COMMON STOCK,
INCLUDING A PORTION OF THE SHARES THE VESTING OF WHICH GIVES RISE TO THE
WITHHOLDING OBLIGATIONS). SHARES SURRENDERED TO SATISFY TAX WITHHOLDING
REQUIREMENTS CANNOT BE SUBJECT TO ANY REPURCHASE, FORFEITURE, UNFULFILLED
VESTING OR OTHER SIMILAR REQUIREMENTS.


6.2           THE PARTICIPANT HAS REVIEWED WITH THE PARTICIPANT’S OWN TAX
ADVISORS THE FEDERAL, STATE, LOCAL AND OTHER TAX CONSEQUENCES OF THIS INVESTMENT
AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. THE PARTICIPANT IS RELYING
SOLELY ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF THE
COMPANY OR ANY OF ITS AGENTS. THE PARTICIPANT UNDERSTANDS THAT THE PARTICIPANT
(AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR THE PARTICIPANT’S OWN TAX
LIABILITY THAT MAY ARISE AS A RESULT OF THIS INVESTMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

THE PARTICIPANT AGREES NOT TO FILE AN ELECTION UNDER SECTION 83(B) OF THE
INTERNAL REVENUE CODE WITH RESPECT TO THE ISSUANCE OF THE SHARES.


7.             MISCELLANEOUS.


7.1           NO RIGHTS TO EMPLOYMENT.  THE PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE SHARES PURSUANT TO SECTION 2 HEREOF IS EARNED ONLY BY
CONTINUING SERVICE AS AN EMPLOYEE OF THE COMPANY (NOT THROUGH THE ACT OF BEING
HIRED OR BEING GRANTED THE SHARES HEREUNDER). THE PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL.


7.2           SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION
OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION OF THIS AGREEMENT, AND EACH OTHER PROVISION OF THIS AGREEMENT SHALL BE
SEVERABLE AND ENFORCEABLE TO THE EXTENT PERMITTED BY LAW.


7.3           WAIVER.  ANY PROVISION FOR THE BENEFIT OF THE COMPANY CONTAINED IN
THIS AGREEMENT MAY BE WAIVED, EITHER GENERALLY OR IN ANY PARTICULAR INSTANCE, BY
THE BOARD OF DIRECTORS OF THE COMPANY.


7.4           BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE COMPANY AND THE PARTICIPANT AND THEIR RESPECTIVE HEIRS,
EXECUTORS, ADMINISTRATORS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS,
SUBJECT TO THE RESTRICTIONS ON TRANSFER SET FORTH IN SECTION 3 OF THIS
AGREEMENT.


--------------------------------------------------------------------------------



7.5           NOTICE.  EACH NOTICE RELATING TO THIS AGREEMENT SHALL BE IN
WRITING AND DELIVERED IN PERSON OR BY FIRST CLASS MAIL, POSTAGE PREPAID, TO THE
ADDRESS AS HEREINAFTER PROVIDED. EACH NOTICE SHALL BE DEEMED TO HAVE BEEN GIVEN
ON THE DATE IT IS RECEIVED. EACH NOTICE TO THE COMPANY SHALL BE ADDRESSED TO IT
AT ITS OFFICES AT 675 WEST KENDALL STREET, CAMBRIDGE, MASSACHUSETTS 02142
(ATTENTION: VICE PRESIDENT, LEGAL AFFAIRS). EACH NOTICE TO THE PARTICIPANT SHALL
BE ADDRESSED TO THE PARTICIPANT AT THE PARTICIPANT’S LAST KNOWN ADDRESS.


7.6           PRONOUNS.  WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUNS USED IN
THIS AGREEMENT SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE OR NEUTER
FORMS, AND THE SINGULAR FORM OF NOUNS AND PRONOUNS SHALL INCLUDE THE PLURAL, AND
VICE VERSA.


7.7           ENTIRE AGREEMENT.  THIS AGREEMENT AND THE PLAN CONSTITUTE THE
ENTIRE AGREEMENT BETWEEN THE PARTIES, AND SUPERSEDE ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.


7.8           AMENDMENT.  THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY BY A
WRITTEN INSTRUMENT EXECUTED BY BOTH THE COMPANY AND THE PARTICIPANT.


7.9           GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED, INTERPRETED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT
REGARD TO ANY APPLICABLE CONFLICTS OF LAWS.


7.10         INTERPRETATION.  THE INTERPRETATION AND CONSTRUCTION OF ANY TERMS
OR CONDITIONS OF THE PLAN, OR OF THIS AGREEMENT OR OTHER MATTERS RELATED TO THE
PLAN BY THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF THE COMPANY
SHALL BE FINAL AND CONCLUSIVE.


7.11         PARTICIPANT’S ACKNOWLEDGMENTS.  THE PARTICIPANT ACKNOWLEDGES THAT
HE: (I) HAS READ THIS AGREEMENT; (II) HAS BEEN REPRESENTED IN THE PREPARATION,
NEGOTIATION, AND EXECUTION OF THIS AGREEMENT BY LEGAL COUNSEL OF THE
PARTICIPANT’S OWN CHOICE OR HAS VOLUNTARILY DECLINED TO SEEK SUCH COUNSEL; (III)
UNDERSTANDS THE TERMS AND CONSEQUENCES OF THIS AGREEMENT; (IV) IS FULLY AWARE OF
THE LEGAL AND BINDING EFFECT OF THIS AGREEMENT; AND (V) UNDERSTANDS THAT THE LAW
FIRM OF WILMER CUTLER PICKERING HALE AND DORR LLP IS ACTING AS COUNSEL TO THE
COMPANY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE AGREEMENT, AND
IS NOT ACTING AS COUNSEL FOR THE PARTICIPANT.


7.12         DELIVERY OF CERTIFICATES.  THE PARTICIPANT MAY REQUEST THAT THE
COMPANY DELIVER THE SHARES IN CERTIFICATED FORM WITH RESPECT TO ANY SHARES THAT
HAVE CEASED TO BE SUBJECT TO FORFEITURE PURSUANT TO SECTION 2.


7.13         NO DEFERRAL.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
NEITHER THE COMPANY NOR THE PARTICIPANT MAY DEFER THE DELIVERY OF THE SHARES.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

MOMENTA PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Richard P. Shea

 

 

 

 

Richard P. Shea

 

 

 

Vice President, Chief Financial Officer

 

 

 

 

 

 

 

 

/s/ John E. Bishop

 

 

 

John E. Bishop

 


--------------------------------------------------------------------------------